Citation Nr: 0032026	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for coronary artery 
disease and hypertension, status post myocardial infarction 
and coronary artery bypass graft, currently evaluated as 30 
percent disabling.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 decision by 
the RO that denied his claim of entitlement to a rating in 
excess of 30 percent for his service-connected cardiac 
disorder.

This case was previously before the Board in February 1998, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in July 2000.

The RO, by a decision entered in May 2000, denied service 
connection for tinnitus, finding that the veteran's claim was 
not well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
new law eliminates the concept of a well-grounded claim, 
redefines VA's obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist a claimant in developing a claim that was not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, ___ (2000).  
It also applies to any denial that became final during the 
period beginning July 14, 1999, if such denial was issued 
because the claim was not well grounded, and a timely motion 
for review is made.  Id.  


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not yet 
considered the veteran's cardiac claim in the context of the 
new law.  Nor has the veteran had an opportunity to litigate 
his claim in that context.  Consequently, in order to ensure 
the veteran due process of law, and to avoid the possibility 
of prejudice, the Board will remand the matter to the RO.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, providing the veteran with a new cardiology 
examination.  This is required because the reports arising 
out of the veteran's last such examination, conducted in 
December 1998, do not contain all of the information 
requested by the Board in its February 1998 remand.  See 
38 C.F.R. §§ 3.327, 4.2, 19.9 (2000); Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected cardiac disorder.  The claims 
folder and a copy of this remand should 
be made available for the examiner's 
review.  Exercise testing should be 
conducted, and the examiner should 
indicate whether dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced at workloads of (1) less than 
three metabolic equivalents (METs), (2) 
greater than three, but less than five 
METs, (3) greater than five, but less 
than seven METs, (4) greater than seven, 
but less than ten METs, or (5) greater 
than ten METs.  If a laboratory 
determination of METs by exercise 
testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should 
indicate whether the veteran's cardiac 
condition requires continuous 
medication; whether there is evidence of 
cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-
ray; whether the apex beat is beyond the 
midclavicular line; whether there is 
evidence of chronic congestive heart 
failure; whether there is evidence of 
acute congestive heart failure within 
the last year; whether the condition is 
manifested by angina and, if so, whether 
there is evidence of a history of 
substantiated repeated attacks and 
whether angina occurs at low, moderate, 
or high levels of exertion; whether 
there is dyspnea on exertion and, if so, 
whether it is mild, moderate, or severe 
in degree; and whether there is any left 
ventricular dysfunction and, if so, 
whether the ejection fraction is (1) 
less than 30 percent, (2) 30 to 50 
percent, or (3) more than 50 percent.  
Serial blood pressure readings should 
also be recorded.  The examiner should 
then provide an opinion as to whether, 
in view of the veteran's cardiac 
symptomatology, (1) ordinary manual 
labor is feasible, (2) more than light 
manual labor is not feasible, or (3) 
more than sedentary employment is 
precluded.  A complete rationale for all 
opinions should be provided.

3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


